Case 1:16-cv-02379-DLC Document 343-5 Filed 10/24/18 Page 1 of 12

EXhibit E

Case 1:16-cv-O2379-DLC Document 343-5 Filed 10/24/18 Page 2 of 12

Rick Scarola

From: Ricl< Scarola

Sent: Wednesday, October 26, 2016 3:09 Pl\/|
To: 'Andy El|ner (ae||ner@lightboxcap.com)'
Subject: Amendment to Retainer Agreement
Attachments: Scan.PDF

Andy, here is the draft We discussed last Week, in a letter agreement format (the number assumes payment of the most
recent bill through September on a 60/40 deferred basis).

----- Origina| l\/lessage-----

From: scanner@smz||p.com [mal|to:scanner@smz||p.corrj
Sent: Wednesday, October 26, 2016 2:55 P|\/l

To: Rick Scarola

Subject: Scanned Document

Scanned Document

Case 1:16-cv-O2379-DLC Document 343-5 Filed 10/24/18 Page 3 of 12

SCAROLA MALONE & ZUBATOV LLP

Richard JJ. Scarola
r]js@smzlip.com _
212.757.0007 ext. 3201

OCtOber 26, 2016

Mr. Andrew Ellner
LightBox Ventures, LLC
c/o §ellner@lightboxcag.com

Amendment to RetainerAgreement dated as of March 11, 2016 (Attached)
Dear Andy:

We have discussed amending our Retainer Agreement dated as of March 11, 2016 (copy attached) (the
”Retainer Agreement"), in the respects set forth herein, and we hereby make that amendment Terms
defined in the Retainer Agreement are used herein in the same manner as defined terms. No other
provision ofour Retainer Agreement is amended, and Retainer Agreement is unchanged and remains in
full force and effect except as expressly provided herein. We have deferred fees to date in the amount
of $77,189.76. Additional statements for the period commencing October 1, 2016, and thereafter, will
show deferrals of fees in the amount of 40% of such fees (in other words, you will be currently obligated
to pay only 60% of the amount billed). (For the avoidance of doubt, out-of-pocket expenses such as
court reporters, court fees, travel, and other amounts not covered by the 3.5% charge in our Retainer
Agreement will be paid by you at our cost when billed and not be deferred or discounted in any way.)

The amendments and changes to which we agree are as follows:
We will allow the deferrals set forth above. |n exchange, we will be entitled to a contingent fee
payment from you in the amount up to twice the total amount of fees deferred on all of our billings

through such time as the fee becomes due (the ”Contingency Fee”), on the terms set out below.

if there is a recovery through a litigated result or a settlement resulting in LightBox or Andrew Ellner
receiving cash and only cash, then, with respect to the possible Contingency Fee,

- the first dollars recovered will pay 25% of the contingency fee

- additional dollars recovered will be split 50/50 between you and us until the Contingency Fee
is fully paid (and you will receive any additional amounts recovered).

if there is a recovery through a litigated resu|t, or a settlement, resulting in LightBox or Andrew Ellner
receiving any direct or indirect non~cash consideration, then, after applying any cash portion (if any) of a

1700 BRvowAY 413T FLooR NEW yoRl<, NY 10019
TBL 212-757-0007 FAx 212-757~0469 www.stLLP.coM

Case 1:16-cv-O2379-DLC Document 343-5 Filed 10/24/18 Page 4 of 12

October 26, 2016
Page 2

SCAROLA MALONE & ZUBATOV LLP

recovery under the formula described above, additionally, Andy and LightBox will be obligated to pay an
amount (up to the total amount of the Contingency Fee) calculated as follows:

- a value shall be assigned to the indirect or non-cash consideration, either by our agreement
or, if we cannot agree, by a third-party on whom we will agree in a binding private arbitration
not to last more than one day or, if we cannot agree on such a third-party, under the
Commercial Arbitration Rules of the American Arbitration Association

- that value as agreed or determined shall be treated as cash for purposes of determining
LightBox’s and Andy's payment obligation in accordance with the formula set forth above for
cash payments, and such amount shall be owed to us upon such determination being made.

if Andy or LightBox direct that the claims be dropped and not pursued, then they will owe 25% of the
contingency fee

No Contingency Fee payment will be due in respect of the deferrals described herein if the case results
in a litigated conclusion with no recovery of any sort.

Our firm is making this amendment agreement at your request in deference to concerns you have
expressed about the cost of litigating |n making this agreement, we have discussed and agreed that the
provisions above make sense and are agreed upon including in light of the nature of the claims in the
case and the various ways in which they can be resolved (inciuding in particular the fact that there may
be non-monetary consideration or results and the fact that damages claims are non-traditional because
the business of plaintiff had been at its inception when the case began).

SCAROLA MALONE & ZUBATOV LLP

BV

 

Richard J.J. Scarola

Attachment

Consented to and agreed:

 

Andrew Ellner
LightBox Ventures, LLC

Case 1:16-cv-O2379-DLC Document 343-5 Filed 10/24/18 Page 5 of 12

SCAROLA MALONE & ZUBATov LLP

Richard J.J. Scarola
rjjs@smzllp.com
212.757.0007 ext. 3201

March 11, 2016
Retainer Letter and Agreement

To: Mr. Andrew Ellner
LightBox Ventures, LLC
c/o ae|lner@liahtboxcap.com

Dear Mr. Ellner:

This letter acknowledges and confirms your agreement to retain
Scarola Malone & Zubatov LLP (sometimes referred to below as ”we,” ”SMZ" or
the ”Firm") and your agreement to compensate SMZ for its services in connection
with issues you have with 3rd Home Ltd. and parties related to it concerning your
agreement with 3'd Home Ltd. dated as of July 13, 2015, and it amendments (the
”Matter").

Sco,oe ofServ/'ces“. We are retained by you at this time to provide
legal representation in connection with the Matter and possible other issues still to
be defined and discussed lt is expressly understood and agreed that in the case
of any request by you for additional services not mentioned in this agreement, but
requested generally by you, or any service that we provide because in our
judgment it is necessary in the course of representing you in connection with the
Matter, then any such services shall be governed by the terms herein.

Compufaf/`on of Fees: SMZ charges for legal services based
principally on the hourly rates of the attorneys performing the work. Currently, the
Firm's hourly rates range from $495 to $765 for partners, $250 to $450 for
associates, $300 to $650 for counsel and of counsel attorneys, and $40 to $220
for paralegals and legal assistants. The Firm's rates may be adjusted periodically
in the future, and the applicable rates for work done at any time will be those
generally in effect at the time the services are rendered, whether or not we give
you prior advance notice of such periodic adjustment

1700 B.RoAr)wAv 41ST FLooR NEW YoRK, NY 10019
TEL 212-757-0007 FAx 212-757-0469 www.stLLP.coM

Case 1:16-cv-O2379-DLC Document 343-5 Filed 10/24/18 Page 6 of 12

SCAROLA MALONE & ZUBAToV LLP Mr. Andrew Ellner
March 11, 2016

Page 2

B/'///'ng, Refa/`ner Amounfs and D/'sbursemenls ana' Cosfs: The Firm
will send you a bill periodically, typically on a monthly basis, for legal services
performed through the last day of the preceding period for which no bill has been
rendered, Under certain circumstances, we may render bills more or less
frequently or at cl particular event (such as a tria|, closing or the completion of the
work on the Matter). The Firm will include on its statements a charge in
connection with services rendered in the amount of 3.5% of attorney time charges
in lieu of typical law firm disbursement charges (e.g., regular telephone charges,
electronic data and electronic data transmission charges, postage charges, non-
extraordinary electronic and legal and factual research charges, routine (non-
voluminous) photocopying and scanning expenses and routine travel and meal
expenses associated with attorney and staff overtime). The Firm will bill separately
for other expenses and disbursements not expressly excluded above, such as court
filing and court reporter charges, corporate filing fees, trademark and other
intellectual property search and filing fees, messenger and express delivery
charges, cost associated with travel outside of the New York City area, the costs
associated with working with electronically stored data or so-called electronic
discovery, extraordinary photocopying requirements, scanning and electronic data
manipulation and data transmission work, incremental charges for electronic and
database services for legal research and factual research (unless billed to us on a
flat rate basis), and other extraordinary costs and charges billed by third-parties
unless specifically identified in the preceding sentence as a charge that would not

be billed

/nferesf on Amounfs Nof Prompf/y Pa/b': You also agree to pay our
statements upon presentation. Any amounts of statements not paid within 30 days
of being sent to you by e-mail (or by other means, if e-mail is not practica|) will
bear interest at the rate of 12% per year.

B/hc//'ng Effed of $fafemenfs and Accounfs .S`fafed: The Firm's billing
procedures are designed to be as simple and clear as possible. Please ask us any
questions you may have regarding each statement as soon as it is received; if you
do not promptly inform us of questions or objections, we will assume that you
have understood and accepted the statement as rendered Your failure to object
can be used by us to establish that you acknowledge you owe the amount in a
statement -- circumstances sometimes called an ”Account Stated.”

Co//ecr/'on Cosfs: in the event that the Firm is required to institute
legal proceedings to collect legal fees or other charges owed by you where you
had failed to timely advise us of a dispute with, question about or objection to a
statement in circumstances constituting or establishing an "Account Stated” as

Case 1:16-cv-O2379-DLC Document 343-5 Filed 10/24/18 Page 7 of 12

SCARoLA MALONE & ZUBATOV LLP Mr. Andrew Ellner
March 11, 2016

Page 3

described in the preceding paragraph, then you agree to pay the Firm's
reasonable attorneys' fees (for its own and outside attorneys' work, as the case
may be) and other costs of collection in connection with our efforts and
proceedings brought to called any amount determined to be due to us. You will
be obligated to pay those collection costs if we demonstrate we have established
an ”Account Stated” for any amount, or if we are found to be entitled to collect
only a portion of the amount we claim as due to us, if such portion exceeds two-
thirds (66.666%) of the amount claimed by us, and even if no court or other finder
of fact specifically finds that we are entitled to collect on ”Account Stated" grounds,
so long as we can demonstrate you did not promptly inform us of questions or
objections to the statements in question.

D/'sconf/'nuance ofRepresenfaf/'on: You have the right to terminate
the Firm's services upon written notice at any time, and the Firm also has the right
to terminate its services to you, particularly in the event you fail to pay promptly
and in full each statement as submitted, you fail to cooperate with a reasonable
request, or the Firm determines, in its sale discretion, that continuing services to
you would be unethical, impractical, improper or otherwise inappropriate The
total outstanding amount plus any additional charges for legal services and other
client charges incurred will be immediately due and payable upon termination of
our representation. ln the event we are your counsel of record in any matter, and
you instruct us that we are not representing you any longer, or in the event we find
it necessary to cease representation of you for any of the reasons stated above,
then you agree to execute papers satisfactory to any court or other tribunal in such
Matter with jurisdiction over our representation sufficient to relieve us of our
obligations to continue representing you before the court or other tribunal, and
you agree to take such steps as necessary to secure new counsel who will appear
in the Matter or such steps as necessary for you, if possible, to proceed pro se on
terms acceptable to the court or other tribuna|. lf you fail to take these steps
promptly after we request that you do so, and if we determine, in our reasonable
discretion, that it is necessary for us to withdraw from the representation by
application to any court or other tribunal, then, on the same terms as you will be
charged and pay for our other work under this agreement, you will pay for our
time and disbursements in connection with our effort to withdraw.

T/'me L/'rn/i‘a//`on on Ma/pracf/'ce C/a/'ms: The time within which you
may file a claim for legal malpractice against us shall be one year from the date
when you did discover or, through the exercise of reasonable diligence, could
have discovered, the facts giving rise to such a claim. |n the event we assert a
claim against you to recover amounts owed us under this agreement at a time
when it is too late for you to assert a malpractice claim by reason of the limitations

Case 1:16-cv-O2379-DLC Document 343-5 Filed 10/24/18 Page 8 of 12

ScARoLA MALONE & ZUBAToV LLP Mr- Andrew Ellner
March 11, 2016

Page 4

in this paragraph, then nothing in this paragraph shall be construed either to limit
or to expand your right to raise, in the course of legal proceedings which we have
initiated for the recovery of legal fees and costs, issues in the nature of malpractice
counterclaims as an offset to any recovery of such fees and costs (provided,
however, that in such a circumstance, you would not be entitled to any net or
affirmative recovery on such offset claim). Notwithstanding any of the above,
nothing herein shall be construed to shorten our time in which to bring an action
to collect amounts we believe you owe us, or lengthen the time you would
otherwise have under New York law to assert a claim against us for malpractice.

R/'gh)‘ fo Have Rev/`ew of Cerfa/n Prov/'s/'ons by ther Counse/ and
l/a/'a' Cen‘a/'n C/auses: You have the right to consult with an attorney concerning
this agreement generally. Specifica|ly with regard to the preceding three
paragraphs, you may object to one or more of those paragraphs and void such
paragraph(s) within 30 days of entry into this agreement, whereupon we will have
the right, at our election, to cease our work and render a statement for any of our
fees or casts that remain unpaid ln such a circumstance, and if we continue to
represent you, all of the provisions of this agreement except those you elect to void
will survive.

Uen: You hereby grant us a lien in connection with any and all
transactions, disputes, claims or causes of action that are the subject of our
representation under this agreement to the extent any might now exist in your
favor or would in the future exist in your favor. Our lien will be for any sums
owing to us for any unpaid attorneys' fees, costs and expenses in connection with
the Matter at the conclusion of our services, plus interest as set forth above. The
lien will attach to any recovery and any other recovery or settlement you may
obtain in connection with the Matter. These liens are in addition to and not in
place of any that may arise in our favor by operation of applicable law.

C//'enf Duf/'es: You agree to be truthful with us, to cooperate with us,
and to keep us informed of developments in connection with the Matter and
otherwise relevant to our engagement by you under this agreement, You further
agree to abide by this agreement and to keep us informed of your contact
information, addresses, e-mail addresses, telephone numbers and whereabouts
You agree to be available and for any discussions, negotiations, settlement
meetings and generally to cooperate fully with us in connection with the Matter
and all aspects of our representation.

D/`sc/a/'mer of Guaran)‘ee or Assurances as fo Cost To the extent we
discuss the possible cost of any part of our work going forward, it is expressly

Case 1:16-cv-O2379-DLC Document 343-5 Filed 10/24/18 Page 9 of 12

SCAROLA MALONE & ZUBATOV LLP Mr- Andrew Ellner
March 11, 2016

Page 5

understood and agreed that we are not providing a binding budget or agreeing to
limit our charges in any way. You agree natta claim that there is such limit or cap
or budget absent a specific later agreement to one in writing by us. Nothing in
this agreement or in our statements to you will be construed as a promise or
guarantee about the outcome of your Matter. We make no such promises or
guarantees. There can be no assurance that you will prevail regarding the Matter
or recover any sum or sums in connection with the Matter, or avoid the claim for
any sum or sums in connection with the Matter, if such are in issue. Further, the
Firm does not represent, guarantee or warrant the soundness or accuracy of any
data obtained in connection with the Matter. Our comments, if any, about the
expected or possible outcome of your Matter, are expressions of opinion only, and
are natta be construed as any promise or guarantee.

Canf/nu/ng Effecf: This agreement shall apply to any additional
matters we undertake on your behalf or at your direction unless we enter into an
express written agreement reflecting a different arrangement The Firm will have
no responsibility to keep you informed about developments in fact or in the law
which may affect legal advice or opinions rendered to you by the Firm or
otherwise. ln retaining us to represent you, you understand and accept that our
rendering of legal advice is for your sole benefit, and that no particular results or
findings are represented or warranted by us.

Enforceab/'//'fy and Severab/'//'fy. lf any provision of this agreement is
determined to be unenforceab|e, the parties agree that all other provisions of this
agreement will be enforced notwithstanding that determination.

Sfafemenf of C//`enf’s R/ghfs,' Arb/'/raf/'on under Par/ 737: We enclose
New York’s Statement of Client's Rights, which you should review and regarding
which you should call us with any questions. |n accordance with New York State
law, we are also required to inform you that you may also have a right to arbitrate
fee disputes under Part 137 of the Rules of the Chief Administrator of the Courts
(the ”Part 137 Rules").

A,op//'cab/e Law: This agreement and all other documents and
instruments executed and delivered to evidence, complete, or perfect the
transactions contemplated hereby and thereby will be interpreted, construed,
applied and enforced in accordance with the laws of the State of New York
without regard to the principles of conflicts of laws regardless of (a) where any
such instrument is executed or delivered; or (b) where any payment or other
performance required by any such instrument is made or required to be made; ar
(c) where any breach of any provision of any such instrument occurs, or any cause

Case 1:16-cv-O2379-DLC Document 343-5 Filed 10/24/18 Page 10 of 12

ScARoLA MALONE & ZUBATOV LLP Mr- Andrew Ellner
March 11, 2016

Page 6

of action otherwise accrues; or (d) where any action or other proceeding is
instituted or pending; or (e) any combination of the foregoing.

Cha/'ce of/~'arum: Except in cases where arbitration or mediation in
New York may be required pursuant to the terms of the ”Part 137 Rules” discussed
above, any action to enforce, arising out of, or relating in any way to, any of the
provisions of this agreement orta any services contemplated under or provided
pursuant to this agreement shall be brought and prosecuted solely and exclusively
in the federal or state courts located in the State of New York and the
parties consent to the exclusive jurisdiction of said courts and to service of process
by registered mail, return receipt requested, or by any other manner provided by
law.

Execuf/'on /'n Counferparfs and E-Ma/'/ and Facs/'m/'/e Transm/'ss/'ons
Deemed Or/'g/`na/s: lt is understood and agreed that this agreement may be
executed in counterparts and that facsimile, e-mail, .pdf and other electronic
copies of execution pages and this agreement as a whole shall be deemed and
treated as originals.

Enf/`re Agreemenf: This letter constitutes the entire understanding
and agreement between the parties to it relating to SMZ's engagement as counsel
in connection with the Matter. This agreement cannot be modified except by
further written agreement signed by each party.

Accepfancer. Careful review of this letter agreement and enclosures
will assure your understanding of the terms of the Firm's representation. Please
raise and discuss any questions with us. lf this letter agreement accurately
summarizes the agreement between us, please indicate your agreement, approval

[the remainder of this page has been left blank intentionally]

Case 1:16-cv-O2379-DLC Document 343-5 Filed 10/24/18 Page 11 of 12

SCARoLA MALONE & ZUBATOV LLP Mr- Andrew Ellner
March 11, 2016

Page 7

and acceptance by signing it, making a copy of it for your records and
returning it to me, and we will return a full executed copy to you.

We look forward to working with you.

SCAROLA MALONE & ZUBATOV LLP

l ,:L:;" '.', // l /
By §/ .~ 154 .»V;, fix , " 6.`
l Eicjii;ari'rd J.J. Scarola

// ,

By E-Mail
Enclosure/Attach ment

Consented/too d agreed:

    

Andrew Ellner \\
LightBox Ventures, LLC

lO.

Case 1:16-cv-O2379-DLC Document 343-5 Filed 10/24/18 Page 12 of 12

STATEMENT OF CL|ENT’S RlGHTS

(As adopted by the Administratlve Board of the Courts)

You are entitled to be heated with com'teey'and consideration at all times by yo\n' lawyer and
the otherlawyen andpersonnelinyourlawyer"s ohice.

You are entitled to an attorney capable of handling your legal matter competently and
diligently, in accordance with the highest stmdards of the profession Ifyou are not satisfied
widthowyourmatterisbeinghandled,youhavethecighttowithdrawfromthe attorney-
client relationship at any time (court approval may be required in some matters and your
attomeymayhaveaclahnagainstyouformevalueofsewicesrenderedtoyouuptothe
point of discharge).

You are entitled to your lawyer‘s independent professional judgment and undivided loyalty
uncompromised by conflicts of interest

You are entitled to be charged a reasonable fee and to have your lawyer explain at the outset
how the fee will be computed and the manner and &equency ofbilling. You are entitled to
request and receive a written itemized bill nom your attorney at reasonable intervals. You
mayrefuse to enter into any fee arrangementthatyou findunsatisfactory. In theeventofafee
dispute, you may have the right to seek arbitration; your attorney will provide you with the
necessary information regarding arbitration in the event of a fee dispute, or upon your
request

You are entitled to have your questions and concerns addressed in a prompt manner and to
have your telephone calls returned promptly.

Ycuare entitledtobekeptinformedastothestatusofyourmatterandtomquestandreceive
copies of papers. You are entitled to sufficient information to allow you to participate
meaningfully in the development of your matter.

You are entitled to have your legitimate objectives respected by your attorney, including
whether or not to settle your matter (court approval of a settlement is required in some
matters)t

You have the right to privacy in your dedings with your lawyer and to have your secrets and
confidences preserved to the extent permitted by law.

You are entitled to have your attorney conduct himseler herself ethically in accordance with
the Code of Professional Responsibility.

You may not be refused representation on the basis of race, creed, color, age, religion, sex,
sexual orientation, national origin or disability.

